Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information Contact: January 28, 2015 Roy D. Jones, Chief Financial Officer (864) 240-5104 or rjones@palmettobank.com The Palmetto Bank Reports Fourth Quarter Net Income of $3.3 Million Net Income of $9.4 Million for the Year Ended December 31, 2014 Greenville, S.C. – ☐ Palmetto Bancshares, Inc. (NASDAQ: PLMT) (the “Company”) reported fourth quarter 2014 net income of $3.3 million ($0.26 per diluted common share) compared to $2.0 million ($0.15 per diluted common share) for the third quarter 2014. For the year ended December 31, 2014, the Company reported net income of $9.4 million ($0.73 per diluted common share) compared to net income of $27.7 million ($2.17 per diluted common share) for the year ended December 31, 2013. Results for 2013 include a non-cash income tax benefit resulting from the reversal of substantially all of the valuation allowance on the Company’s net deferred tax asset. Income before provision (benefit) for income taxes was $14.8 million for the year ended December 31, 2014 compared to $9.3 million for the year ended December 31, 2013. The Company also declared a quarterly cash dividend of $0.08 per common share payable on February 16, 2015 to shareholders of record on February 2, 2015. “Our financial results for the fourth quarter reflect a strong finish as we ended the year with two consecutive quarters of loan growth,” said Samuel L. Erwin, Chairman and Chief Executive Officer. “We are pleased with the increase in our loan production during the second half of the year and the strength of our loan pipeline as we s received on FHLB stock 65 39 66.7 Interest on trading account assets 180 38 373.7 Interest earned on investment securities available for sale 3,820 4,017 ) Interest and fees earned on loans 35,492 38,344 ) Total interest income 39,650 42,538 ) Interest expense Interest expense on deposits 494 2,257 ) Interest expense on retail repurchase agreements 2 2 - Interest expense on FHLB advances and other borrowings 27 1 n/m Total interest expense 523 2,260 ) Net interest income 39,127 40,278 ) Provision for loan losses ) 3,465 ) Net interest income after provision for loan losses 41,427 36,813 12.5 Noninterest income Service charges on deposit accounts, net 7,027 6,902 1.8 Fees for trust and investment management and brokerage services 642 2,039 ) Mortgage-banking 1,509 2,008 ) Debit card and automatic teller machine, net 2,437 2,400 1.5 Bankcard services 288 261 10.3 Investment securities gains, net 125 310 ) Trading account income, net 501 170 194.7 Other 1,009 746 35.3 Total noninterest income 13,538 14,836 ) Noninterest expense Salaries and other personnel 18,750 20,107 ) Occupancy and equipment 8,290 7,973 4.0 Professional services 2,883 2,083 38.4 FDIC deposit insurance assessment 1,142 1,439 ) Marketing 1,058 1,051 0.7 Foreclosed real estate writedowns and expenses 1,827 3,373 ) Gain on other loans held for sale - ) ) Loan workout expenses 505 1,066 ) Other 5,686 5,567 2.1 Total noninterest expense 40,141 42,333 ) Income before provision (benefit) for income taxes 14,824 9,316 59.1 Provision (benefit) for income taxes 5,469 ) ) Net income $ 9,355 $ 27,731 )% Earnings per Share and Results of Operations Basic net income per common share $ 0.73 $ 2.17 )% Diluted net income per common share 0.73 2.17 ) Weighted average common shares, diluted 12,761,885 12,658,752 0.8 Efficiency ratio 76.2 % 76.8 % ) Return on average assets 0.85 2.53 ) Return on average equity 7.22 26.06 ) Yields and Rates Loans (1) 4.66 % 5.12 % )% Investment securities available for sale 1.81 1.62 11.7 Trading account assets 3.37 2.64 27.7 Transaction deposits 0.01 0.01 - Money market deposits 0.03 0.02 50.0 Savings deposits 0.01 0.01 - Time deposits 0.22 0.85 ) Retail repurchase agreements 0.01 0.01 - FHLB advances and other borrowings 0.22 0.17 29.4 Net interest margin 3.80 3.85 ) Includes Mortgage and Other loans held for sale.
